Case 1:14-cv-00377-TWP-MJD Document 451 Filed 07/23/21 Page 1 of 7 PageID #: 4320




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 1:14-cv-00377-TWP-MJD
                                                        )
  CHRISTINE FURANDO,                                    )
                                                        )
                                Defendant.              )
                                                        )
                                                        )
  ALEXANDER CHEPURKO,                                   )
                                                        )
                                Relator.                )

                                  ENTRY ON MOTION IN LIMINE

         This matter is before the Court on a Motion in Limine filed by Plaintiff-Relator Alexander

  Chepurko ("Chepurko") (Filing No. 431). Chepurko blew the whistle on numerous individuals and

  entities for false claims submitted to the United States Government ("Government") for

  transactions in the renewable energy industry. Because of Chepurko's whistleblowing efforts, the

  Government was able to criminally prosecute a number of individuals and entities named in this

  case, resulting in criminal convictions. Chepurko separately filed this civil False Claims Act qui

  tam action to recover damages and civil penalties on behalf of the Government and himself.

         After years of litigation and motions practice, this matter is set for a bench trial to

  commence on August 9, 2021, against Defendant Christine Furando ("Ms. Furando"). The claims

  to be tried are Counts I and II of the Second Amended Complaint: Chepurko's civil False Claims

  Act qui tam claims against Ms. Furando. The issue to be presented at trial is Ms. Furando's liability

  under the False Claims Act concerning her "knowledge." Chepurko filed his Motion in Limine to
Case 1:14-cv-00377-TWP-MJD Document 451 Filed 07/23/21 Page 2 of 7 PageID #: 4321




  exclude testimony and evidence from Ms. Furando because she invoked her Fifth Amendment

  rights. For the following reasons, the Motion is granted in part and denied in part.

                                    I.         LEGAL STANDARD

         "[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

  motions in limine." Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

  Court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

  any purpose. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400 (N.D.

  Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be deferred until

  trial so questions of foundation, relevancy, and prejudice may be resolved in context. Id. at 1400–

  01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

  contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the Court

  is unable to determine whether the evidence should be excluded. Id. at 1401.

                                         II.     DISCUSSION

         In his Motion, Chepurko asks the Court to exclude testimony and evidence from Ms.

  Furando because she refused to provide complete answers to interrogatories after being ordered to

  do so on the grounds that her answers would tend to incriminate her under the Fifth Amendment.

  Chepurko contends the primary issue for trial is whether Ms. Furando had the requisite knowledge

  under the False Claims Act of the false claims her companies submitted or caused to be submitted

  to the Government. He asserts that impacting this issue is how Ms. Furando's invocation of the

  Fifth Amendment in response to his interrogatories affects the scope of evidence that can be

  presented in the upcoming bench trial.

         Chepurko intends to present evidence showing that Ms. Furando acted “knowingly” to

  establish liability under Counts I and II of the Second Amended Complaint pursuant to the False




                                                    2
Case 1:14-cv-00377-TWP-MJD Document 451 Filed 07/23/21 Page 3 of 7 PageID #: 4322




  Claims Act’s “deliberate indifference” and “reckless disregard” standards. Ms. Furando has

  asserted that she lacked knowledge of the fraud and had no role in or responsibility for the false

  claims fraud scheme. During the course of the litigation, Chepurko served discovery on Ms.

  Furando, she did not fully respond, and she was ordered by the Magistrate Judge to provide more

  detailed responses to Chepurko's discovery, including Interrogatories 7 and 9.

         Chepurko continues,

         However, instead of complying with the order compelling Ms. Furando to provide
         complete answers to interrogatories she invoked the Fifth Amendment in response
         to Plaintiff-Relator’s interrogatories seeking information about her claim to
         ownership of the assets that were seized by the government and the sources of
         income used to purchase these assets and real estate. The failure to answer these
         questions prevented Plaintiff-Relator from obtaining discovery from Ms. Furando
         about her claim to ownership of assets which logically would have been purchased
         from her ownership and control of these companies that were ultimately criminally
         convicted for the false claims fraud scheme.

  (Filing No. 431 at 4.)

         Chepurko asserts that Ms. Furando’s assertion of the Fifth Amendment to the two

  interrogatories implicates her role in the companies and her knowledge of the fraud scheme

  because the interrogatories go to the heart of her ownership and utilization of company assets as

  well as her knowledge of the companies’ activities. He argues the information sought from the

  interrogatories would either contradict Ms. Furando's assertion that she has no knowledge of the

  business affairs of her companies or support the contention that she acted with deliberate ignorance

  or in reckless disregard of the fraud. He asks that Ms. Furando not be permitted to testify or present

  evidence on matters that are implicated by her assertion of the Fifth Amendment in response to

  discovery requests because it is too late for her to waive the right in this proceeding, and it would

  be unfair and prejudicial to permit her to proceed with evidence while asserting the Fifth

  Amendment. And, "Ms. Furando should not be permitted to testify or present any evidence about




                                                    3
Case 1:14-cv-00377-TWP-MJD Document 451 Filed 07/23/21 Page 4 of 7 PageID #: 4323




  her role in the company or lack of knowledge of the fraud scheme because she refused to produce

  complete answers to interrogatories seeking information that is highly relevant to her knowledge

  and role in the fraud." Id. at 6. "Ms. Furando’s assertion of the Fifth Amendment in discovery

  should preclude her from presenting evidence denying knowledge of or involvement in the false

  claims fraud scheme." Id. at 7.

         Chepurko argues he is entitled to an adverse inference that the assets (the subject of the

  interrogatories) were illegal proceeds of the fraud scheme and subject to forfeiture, and Ms.

  Furando participated in and had knowledge of the fraud. See Baxter v. Palmigiano, 425 U.S. 308,

  318 (1976) (court may draw an adverse inference based on the invocation of the Fifth Amendment

  in a civil case). He contends that such an adverse inference would not be unfair or prejudicial to

  Ms. Furando because she already has lost on the merits of her petition seeking the real estate and

  assets in the related criminal case. Chepurko recognizes that, “[a]s with most evidentiary rulings,

  the decision whether to permit the inference falls within the district court's broad discretion,” First

  Midwest Bank v. City of Chicago, 337 F. Supp. 3d 749, 776 (N.D. Ill. 2018), and the inference is

  not required. Daniels v. Pipefitters' Ass'n Local Union No. 597, 983 F.2d 800, 802 (7th Cir.1993).

         In response to the Motion in Limine, Ms. Furando argues that Chepurko's request is vastly

  overbroad and should be denied entirely or, at a minimum, denied in large part and substantially

  limited to the two narrow questions propounded in Interrogatories 7 and 9. Ms. Furando explains

  that Chepurko initially sued her and numerous co-defendants and then voluntarily dismissed the

  case against her. After Ms. Furando filed a petition in a related criminal matter, claiming interest

  in assets subject to forfeiture, Chepurko filed his Second Amended Complaint, renaming Ms.

  Furando as a defendant and adding a new claim (Count IV) against her based on the forfeiture

  petition in the criminal case. Ms. Furando moved to dismiss Count IV, and the Court granted that




                                                    4
Case 1:14-cv-00377-TWP-MJD Document 451 Filed 07/23/21 Page 5 of 7 PageID #: 4324




  motion, but before Count IV was dismissed, Chepurko issued discovery including nine

  interrogatories and a notice to produce.

         Ms. Furando further explains that she produced hundreds of pages of documents and

  provided robust answers to most of the interrogatories, and after Chepurko moved to compel

  discovery responses, she invoked her Fifth Amendment rights as to Interrogatories 7 and 9, which

  ask about ownership of assets subject to forfeiture and sources and amounts of income used to

  purchase the assets. Those interrogatories, Ms. Furando argues, pertain to Count IV of the Second

  Amended Complaint, which has been dismissed and will not be presented at trial. Ms. Furando

  explains that she provided a ten-page response to Interrogatory 6, which specifically addresses Ms.

  Furando's knowledge of the biodiesel fraud scheme and which is the issue for trial.

         Ms. Furando argues that evidence about the ownership of assets subject to criminal

  forfeiture and the sources and amounts of income used to purchase those assets—the topics of

  Interrogatories 7 and 9—is not relevant to the issue for trial, which is Ms. Furando's knowledge of

  the fraud scheme. Thus, Ms. Furando's invocation of the Fifth Amendment to not answer

  Interrogatories 7 and 9 is not relevant to the issue for trial and should not result in exclusion of all

  her evidence and testimony. Furthermore, Ms. Furando has not invoked a Fifth Amendment

  blanket privilege to avoid any and all discovery. Rather, Ms. Furando has produced many

  documents and answered many interrogatories. Therefore, Ms. Furando asserts, the broad sanction

  of not allowing her to testify or present any evidence is unfounded.

         As to Chepurko's request for an adverse inference, Ms. Furando argues that the requested

  inference about ownership of the assets subject to criminal forfeiture is not relevant to the issue

  for trial, which is he knowledge of the fraud scheme and presenting false claims to the Government.

  There is no probative value to this inference, and it would be unfairly prejudicial to Ms. Furando.




                                                     5
Case 1:14-cv-00377-TWP-MJD Document 451 Filed 07/23/21 Page 6 of 7 PageID #: 4325




         In reply, Chepurko argues the Court should exclude Ms. Furando’s testimony and evidence

  as to her lack of knowledge of the false claims fraud scheme because her invocation of the Fifth

  Amendment deprived him of evidence relevant to Ms. Furando's knowledge and her status as an

  "innocent spouse." Ms. Furando cannot have it both ways of testifying that she had no knowledge

  and then refusing to testify about other matters that are relevant to her knowledge. Chepurko asserts

  that, while the information sought in Interrogatories 7 and 9 relate to Count IV that was dismissed,

  the Court already has determined that Interrogatories 7 and 9 also relate to the remaining claims

  for trial (see Filing No. 365 at 9 (Order on Motion to Compel)). He argues,

         It doesn’t matter that Ms. Furando didn’t raise the Fifth Amendment in response to
         other questions or that she produced some documents. That doesn’t change the fact
         that she has asserted the Fifth Amendment effectively cutting off discovery on
         matters that are relevant to her defense on the sole issue that remains for trial.

  (Filing No. 445 at 6.) Furthermore, Chepurko contends that it is "entirely appropriate in a civil

  case for the Court to draw an adverse inference of Ms. Furando’s guilt because her claim of the

  Fifth Amendment is at direct odds with her defense. That’s not prejudicial. It’s a logical adverse

  inference that is permitted by the law." Id. at 7.

         As the Court noted above, it excludes evidence on a motion in limine only if the evidence

  clearly is not admissible for any purpose, and unless evidence meets this exacting standard,

  evidentiary rulings are deferred until trial so that questions of relevance and prejudice may be

  resolved in context. While the Court agrees with Chepurko that Ms. Furando's relevance argument

  previously was addressed by the Magistrate Judge in the Order on Motion to Compel, the Court is

  not persuaded at this pretrial stage that the broad sanction of complete exclusion of testimony and

  evidence from Ms. Furando and an adverse inference are appropriate. The Court agrees with Ms.

  Furando that the scope of the Motion is too broad, and the scope of evidence should be limited to

  the two narrow questions propounded in Interrogatories 7 and 9. If additional evidence is presented



                                                       6
Case 1:14-cv-00377-TWP-MJD Document 451 Filed 07/23/21 Page 7 of 7 PageID #: 4326




  by Ms. Furando during trial that should not be admitted, the Court can prohibit its admission or

  strike the evidence without resulting in unfair prejudice to Chepurko, especially in light of the fact

  that this will be a bench trial.

                                        III.    CONCLUSION

          As described above, the Motion in Limine (Filing No. 431) is granted in part and denied

  in part. Ms. Furando may provide testimony and the motion in limine is limited to the two narrow

  questions propounded in Interrogatories 7 and 9. An order in limine is not a final, appealable order.

  If the parties believe that specific evidence is admissible or inadmissible during the course of the

  bench trial, counsel may raise specific objections to that evidence.

          SO ORDERED.


         Date:     7/23/2021



   Distribution:

   Joyce R Branda                                       Stephen Martin Kohn
   US Attorney's Office                                 KOHN KOHN & COLAPINTO LLP
   Commercial Litigation Branch                         smk@kkc.com
   PO Box 261 Ben Franklin Station
   Washington, DC 20044                                 Stephen M. Komie
                                                        KOMIE AND ASSOCIATES
   David K. Colapinto                                   stephen_m_komie@komie-and-
   KOHN KOHN & COLAPINTO                                associates.com
   dc@kkc.com
                                                        Brian J. McCabe
   Tracy Lyle Hilmer                                    US DEPARTMENT OF JUSTICE-CIVIL
   US Department of Justice - Civil Division            DIVISION
   PO Box 261                                           brian.mccabe@usdoj.gov
   Ben Franklin Station
   Washington, DC 20044                                 Shelese M. Woods
                                                        UNITED STATES ATTORNEY'S OFFICE
                                                        shelese.woods@usdoj.gov




                                                    7
